ADVISORY ACTION ATTACHMENT
AMENDMENTS
3.	The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because:
a)	They raise new issues that would require further consideration and/or search.
The amendments dated 10/12/2021 broaden claim 5 and encompass a set of 12 oligonucleotides that target one of the recited genes. This new broader scope requires additional search and consideration because the claims now encompass embodiments not previously considered.  These new embodiments were not present at the time of the final rejection, and therefore will not be searched.
b)	They raise the issue of new matter.
The amendments dated 10/12/2021 broaden claim 5 and encompass a set of 12 oligonucleotides that target one of the recited genes. There is a question as to whether the instant specification supports the full scope of amended claim 5.

REQUEST OF RECONSIDERATION/OTHER
12.	The request of reconsideration has been considered but does NOT place the application in condition for allowance because:
a)	Applicant's after-final arguments filed 10/12/2021 (hereafter the "Remarks") have been fully considered but they are not persuasive because applicant's arguments (Remarks, p. 17-20) refer to the amended claims dated 10/12/2021 and rely 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634